DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s addition of new claims 68 and 69, in the paper of 8/15/2022, is acknowledged.  Applicants' arguments filed on 8/15/2022, have been fully considered and are not deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 29, 45, 47, 50-52, 56, 58, 60, 64, 68 and 69 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58, 60, drawn to a recombinant terminal deoxynucleotidyl transferase (TdT), and the Species of Glu191; Lys193 and SEQ ID NO:11, in the paper of 4/21/2022, is acknowledged.  
Claim 64 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The use of the terms Triton and Sepharose, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 29, 45, 50-52, 56, 58 and 60 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60.  In response to the rejection applicants have amended the claims an d traverse the rejection as it applies to the newly amended claims.  
Applicants Response:
Applicants traverse the rejection on the following basis.  Applicants submit that first, a well-defined structure-function correlation is provided in the instant specification in view of the general knowledge in the art for the catalytic activities of TdT enzymes, including key domains essential for the catalytic function of TdT.  Applicants further submit that in addition to the description in the specification, structure-function relationship of key regions essential for catalytic activities of TdT is knowledge available in the art prior to the effective filing date of the instant application (Motea, et al. (2010). Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase. Biochimica et Biophysica Acta (BBA)-Proteins and Proteomics, 1804(5), 1151-1166 and Deshpande, et al. (2019). Enzymatic synthesis and modification of high molecular weight DNA using terminal deoxynucleotidyl transferase. In Methods in enzymology (Vol. 627, pp. 163-188). Academic Press).  Applicants submit that one of ordinary skill in the art would understand that a large number of conservative substitutions outside these regions would be expected to be tolerated in TdT.
Applicants submit that Wild-type TdT is quite unstable, as described in paragraph [0048] of the specification and in an effort to thermostable TdT variants, the specification describes a number of TdT variants with enhanced thermal stability in paragraphs [0132]-[0135] and Tables 4A and 4B.  Applicants submit that the amino acid positions correlate to thermal stability are identified in examples in the specification, including Glul91, Lys193, Glul94, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12. 
Applicants submit that Second, the specification has described a representative number of species of the claimed recombinant TdT with thermal stability. As set forth in the guidelines for the examination of patent applications under the 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see MPEP 2163, II.A.3.(a).ii). 
Applicants submit that each of the thermal stable TdT variants contains at least one mutation at the claimed positions, including Glul91, Lys193, Glul94, Asp242, -8- Application No.: 17/317,721Filing Date:May 11, 2021Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12. The above exemplary TdT variants contain different numbers of mutations at some of the claimed positions. Based on these examples, one of skill in the art would expect TdT variants having mutations in one or more of the nine claimed positions would render thermal stable. 
Applicants submit that given the disclosure of SEQ ID NO: 1, one of skill in the art could readily list all amino acid sequences having at least 80% identity to SEQ ID NO: 1 and including at least one amino acid substitutions at positions Glul91, Lys193, Glul94, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12. The application, thus, provides guidance as to which residues can be varied from SEQ ID NO: 1. 
Furthermore, the application describes in extensive detail the numerous metrics that can be used to evaluate the catalytic activity and thermal stability of a TdT variant and compare it to wild- type and commercially available TdTs. 
. Thus, the description is sufficient to establish the structure-function relationships. 
Therefore, it is respectfully submitted that an analysis as established in the guidelines for the examination of patent applications under the 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph set forth in MPEP 2163 results in the conclusion that Applicant has demonstrated possession of the claimed recombinant TdT. A comparison of the scope of the claims with the scope of the description reveals the application provides more than representative number of species of the claimed TdT variants, and descriptions of the analysis and results thereof demonstrating functional attributes of the compositions. Applicant respectfully submits that the claimed recombinant TdTs are more than adequately described in the application for the full scope of the claims and that the disclosure in the application meets the written description requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that applicants specification in view of the art provides a well-defined structure function correlation, while it is acknowledged that the TdT of Bos Taurus is a known polymerase, the level of correlation of structure to function is insufficient to describe the breadth of the claimed recombinant terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12.  Applicants claims continue to be so broad that they read on any recombinant terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 12 and the breadth of the clamed genus of recombinant terminal deoxynucleotidyl transferase (TdT) is excessive given the structure to function correlation of the recombinant terminal deoxynucleotidyl transferase (TdT).
Applicants submission that the wild-type TdT is unstable, further supports the lack of written description of the claimed genus of any recombinant terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12.  
In response to applicants submission that second, the specification has described a representative number of species of the claimed recombinant TdT with thermal stability, this is not found persuasive given the breadth of applicants claimed genus of any recombinant terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12.  Further, applicants have not described those additional substitution mutations at positions “functionally equivalent to Glu191 of SEQ ID NO:12”.
In response to applicants submission that each of the thermal stable TdT variants contains at least one mutation at the claimed positions, including Glul91, Lys193, Glul94, Asp242, -8- Application No.: 17/317,721Filing Date:May 11, 2021Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12, this is not persuasive given the breadth of the claimed substitution mutations encompassing not only Glu191 of the Bos Taurus TdT of SEQ ID NO:12, but also those substitution positions “functionally equivalent” to Glu191 of SEQ ID NO:12.
Given that the claims remain directed to any recombinant terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glul91 in the Bos taurus TdT of SEQ ID NO: 12, applicants have not sufficiently described the claimed genus of recombinant terminal deoxynucleotidyl transferases.
The disclosure of any particular structure to function/activity relationship in described recombinant terminal deoxynucleotidyl transferases (TdT) is insuffient to describe the claimed breadth of recombinant terminal deoxynucleotidyl transferases..  The specification fails to describe sufficient representative species of these recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12, for which no predictability of structure with correlated functions is apparent.  Given this lack of sufficient representative species or other structure to function correlations of the claimed recombinant terminal deoxynucleotidyl transferases, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that recombinant terminal deoxynucleotidyl transferases (TdT) comprising the amino acid sequence of SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12, does not reasonably provide enablement for any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60.  In response to the rejection applicants have amended the claims an d traverse the rejection as it applies to the newly amended claims.  

Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that extensive guidance is provided in the specification to enable the claimed genus of recombinant terminal deoxynucleotidyl transferases.  Applicants submit that the specification describes the key domains essential for the function of TdT, including residues that bind to divalent metal ions during incorporation reaction, residues that bind to DNA and Loopl that confers TdT a template-independency.  Applicants submit that as described above and evidenced by Motea and Deshpande, structure-function relationship for regions essential for catalytic activities of TdT are known in the art.  Applicants submit that the specification also illustrates that the addition of an N-terminal SUMO tag would not affect the terminal deoxynucleotidyl transferase activity.  Applicants submit that taken together, one of skill in the art would understand that modifications such as terminal addition and conservative substitution outside the above-mentioned crucial regions would be tolerable. Thus, Applicants submit that the specification provides a general tolerance of modification.  Applicants submit that thus, the information provided in the specification establishes a clear structure-function relationship, serving as a rational and predictable scheme for modifying amino acid residues of a TdT of SEQ ID NO: 1. 
Applicants submit that the relative skill of practitioners in the field is high, and practitioners are certainly prepared to generate sequence variants of polypeptides and to perform sequence alignments to determine the degree of similarity between different amino acid sequences, with a high level of predictability. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that extensive guidance is provided in the specification to enable the claimed genus of recombinant terminal deoxynucleotidyl transferases, this is not found persuasive on the basis that while applicants specification and the art do provide some guidance, this is insufficient to enable the breadth of the claimed genus of claimed recombinant terminal deoxynucleotidyl transferases comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12
The specification does not support the breadth of scope of the claims which encompass any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting terminal deoxynucleotidyl transferase activity; (B) the general tolerance of the terminal deoxynucleotidyl transferase of SEQ ID NO:12 to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a terminal deoxynucleotidyl transferase of SEQ ID NO:12 including “positions functionally equivalent” with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the terminal deoxynucleotidyl transferase activities claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require undue experimentation for one skilled in the art to arrive at the majority of those terminal deoxynucleotidyl transferases of the claimed genus having the claimed terminal deoxynucleotidyl transferase activity.
While methods to produce variants of a known sequence such as site-specific mutagenesis, random mutagenesis, etc. are well known to the skilled artisan, producing variants useful as glucoamylases requires that one of ordinary skill in the art know or be provided with guidance for the selection of which of the infinite number of variants have the activity.  Without such guidance one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities.  For the rejected claims would clearly constitute undue experimentation.  Guo et al. (H. Guo et al., "Protein Tolerance to Random Amino Acid Change", PNAS 101(25): 9205-9210, June 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (.66)x X 100% where x is the number of mutations introduced.  Applying this estimate to the instant protein 80% identity allows up to 104 mutations within the 520 amino acids of SEQ ID NO:12 and thus only (.66)104 X 100% or 5.1 x 10-20% of random mutants having 80% identity would be active.  Similarly at 85% identity only 1.3 x 10-14% would be active, at 90% identity, 3.4 x 10-9% would be active and at 95% identity 5.8 x 10-6%.  Current techniques (i.e., high throughput mutagenesis and screening techniques) in the art would allow for finding a few active mutants within several hundred thousand or up to about a million inactive mutants as is the case for the claims limited to 95% identity (despite even this being an enormous quantity of experimentation that would take a very long time to accomplish) but finding a few mutants within several billion or more as in the claims to 90% or less identity would not be possible.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191 in the Bos taurus TdT of SEQ ID NO: 12.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those terminal deoxynucleotidyl transferases (TdT) having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 29, 45, 47, 50-52, 56, 58, 60, 68 and 69are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 16, 18, 24, 35, 41, 46, 50, 53, 54, 57, 59, 96 of copending Application No. 17/317,700 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-9, 16, 18, 24, 35, 41, 46, 50, 53, 54, 57, 59, 96 of copending Application No. 17/317,700 (reference application) drawn to a method of modifying a nucleic acid, the method comprising: (a) providing a single stranded deoxyribonucleic acid (ssDNA) and a nucleoside triphosphate comprising a modified base; and (b) contacting the ssDNA and the nucleoside triphosphate comprising the modified base with a recombinant terminal deoxynucleotidyl transferase (TdT) to generate a ssDNA scaffold, wherein the ssDNA scaffold comprises the ssDNA incorporated with one or more nucleotides comprising the modified base from the nucleoside triphosphate, wherein the recombinant TdT comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 1, and wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glul91, Lys193, Glul94, Asp242, Lys287, Phe296, Met299, Thr342, and His420 in the Bos taurus TdT of SEQ ID NO: 12, make obvious instant claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60  drawn to a recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants have asked that this rejection be held in abeyance until a time of the identification of allowable subject matter.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
10/6/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652